An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
           Each of the claims 5, 11-17, to open as: - A total heat… - .
           Specification, Page 1, below The Title, enter:                                                                             - This application is a 371 of PCT/JP2018/030674 filed 20 August 2018 - .
                                 

The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose: a total heat exchange element paper of structure claimed, the paper divided into three layers having the same thickness, wherein the ratio (Si/C ratio) of intensity peak values of silicon Si and carbon C measured by energy dispersive X-ray spectroscopy in each layer of upper and lower layers is 1.5 times or more that of an intermediate layer  (claims 5, 11-17); a total heat exchange element including a total heat exchange element paper of claims 5, 11-17, respectively (claims 18-25).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is (571)272-1190. 



/MARK HALPERN/Primary Examiner, Art Unit 1748